DETAILED ACTION
This Office action is in response to Application filed on December 17, 2020.
Claims 37-60 are pending.
Claims 37-60 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 39-45, 47-53, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,964,632 B2 (included in the IDS submitted on December 17, 2020, ‘632 Patent) in view of Lei et al. (CN101754230A, “Lei”; machine translation cited).
Regarding claim 37, the ‘632 Patent discloses as set forth below:
Claim 37 of the instant Application
Claim 1 of the ‘632 Patent
Preamble: A method in a user equipment (UE), the method comprising: 
Preamble: A method for channel estimation in a wireless device, the method comprising: 
Limitation 1: receiving a first reference signal of a first type from a first antenna port; 
Limitation 2: estimating one or more of the shared channel properties based at least on a first reference signal received from a first antenna port included in the set, or having a type corresponding to one of the types in the set; and
Limitation 2: receiving a second reference signal of a second type from a second antenna port; and 
Limitation 3: performing the channel estimation based on a second reference signal received from a second antenna port included in the set, or having a type corresponding to one of the types in the set,
Limitation 3: determining, based at least on an indication received in Downlink Control Information, that one or more channel properties of the second antenna port can be inferred from the first reference signal received from the first antenna port.
Limitation 1: obtaining an indication that a set of antenna ports, or antenna port types, share at least one channel property;

Limitation 4: wherein the channel estimation based on the second reference signal is performed using at least the estimated one or more of the shared channel properties.


However, the ‘632 Patent does not explicitly disclose an indication received in Downlink Control Information.
Lei discloses an indication received in Downlink Control Information (different configurations can be notified to the UE through a broadcast message, see ¶ 66; moreover, the message is for controlling downlink carrier aggregation [i.e., downlink control information], see ¶¶ 43, 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘632 Patent as taught by Lei, since the modification, as suggested in ¶¶ 49, 59 of Lei, enables a wireless communication system to perform downlink aggregation of paired carriers and one unpaired carrier and implement beamforming by adopting an open loop method so that a transmitter can perform beamforming without a feedback from the receiver, thereby decreasing the control signaling overhead of the system and avoiding the loss of beamforming performance.
Regarding claims 39-44, 53, and 55-60, the ‘632 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘632 Patent
39
1
40
1
41
6
42
12
43
1
44
8
53
13
55
1
56
1
57
6
58
12
59
1
60
8


Regarding claim 45, the ‘632 Patent discloses as set forth below:
Claim 45 of the instant Application
Claim 1 of the ‘632 Patent
Preamble: A method in a network node, the method comprising: 
Preamble: A method for channel estimation in a wireless device, the method comprising: 
Limitation 1: obtaining an indication that a first antenna port and a second antenna port share one or more channel properties; 
Limitation 1: obtaining an indication that a set of antenna ports, or antenna port types, share at least one channel property;



Limitation 2: transmitting, to a user equipment (UE), a first reference signal of a first type from the first antenna port; 
Limitation 2: estimating one or more of the shared channel properties based at least on a first reference signal received from a first antenna port included in the set, or having a type corresponding to one of the types in the set; and
Limitation 3: transmitting, to the UE, a second reference signal of a second type from the second antenna port; and
Limitation 3: performing the channel estimation based on a second reference signal received from a second antenna port included in the set, or having a type corresponding to one of the types in the set,
Limitation 4: transmitting, to the UE, an indication in Downlink Control Information of the first and second antenna ports.
Limitation 1: obtaining an indication that a set of antenna ports, or antenna port types, share at least one channel property;

Limitation 4: wherein the channel estimation based on the second reference signal is performed using at least the estimated one or more of the shared channel properties.


However, the ‘632 Patent does not explicitly disclose transmitting an indication in Downlink Control Information.
Lei discloses transmitting an indication in Downlink Control Information (different configurations can be notified to the UE through a broadcast message, see ¶ 66; moreover, the message is for controlling downlink carrier aggregation [i.e., downlink control information], see ¶¶ 43, 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘632 Patent as taught by Lei, since the modification, as suggested in ¶¶ 49, 59 of Lei, enables a wireless communication system to perform downlink aggregation of paired carriers and one unpaired carrier and implement beamforming by adopting an open loop method so that a transmitter can perform beamforming without a feedback from the receiver, thereby decreasing the control signaling overhead of the system and avoiding the loss of beamforming performance.
Regarding claims 47-52, the ‘632 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘632 Patent
47
1
48
1
49
6
50
12
51
1
52
8



Claims 38, 46, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of the ‘632 Patent in view of Lei, and further in view of Liu et al. (WO 2009/134058 A1, included in the IDS submitted on December 17, 2020, “Liu”).
Regarding claims 38, 46, and 54, the ‘632 Patent discloses the first type of reference signal, and the second type of reference signal (see claim 1).
However, the ‘632 Patent and Lei do not explicitly disclose a channel state information reference signal (CSI-RS) or a cell-specific reference signal, and a demodulation reference signal (DM-RS).
Liu discloses a channel state information reference signal (CSI-RS) or a cell-specific reference signal (Cell-specific reference signals transmitted via downlink antenna port, see ¶ 59), and a demodulation reference signal (DM-RS) (UE-specific reference signals transmitted via downlink antenna port, see ¶ 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘632 Patent and Lei as taught by Liu, since the modification, as suggested in ¶¶ 12-13 of Liu, provides an improved scrambling sequence generator that is capable of generating reference signal such as DMRS from an initialization seed that provides time diversity as well as cell ID diversity, thereby improving channel estimation performance.

Claims 37, 39-45, 47-53, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,780,972 B2 (included in the IDS submitted on December 17, 2020, ‘972 Patent) in view of Lei.
Regarding claim 37, the ‘972 Patent discloses as set forth below:
Claim 37 of the instant Application
Claim 1 of the ‘972 Patent
Preamble: A method in a user equipment (UE), the method comprising: 
Preamble: A method for channel estimation in a wireless device, the method comprising: 
Limitation 1: receiving a first reference signal of a first type from a first antenna port; 
Limitation 1: determining a set of antenna ports, which share at least one channel property, wherein a first reference signal is conveyed over a first antenna port included in the set of antenna ports and a second reference signal is conveyed over a second antenna port included in the set of antenna ports; 
Limitation 2: receiving a second reference signal of a second type from a second antenna port; and 
Limitation 1: determining a set of antenna ports, which share at least one channel property, wherein a first reference signal is conveyed over a first antenna port included in the set of antenna ports and a second reference signal is conveyed over a second antenna port included in the set of antenna ports;


Limitation 3: determining, based at least on an indication received in Downlink Control Information, that one or more channel properties of the second antenna port can be inferred from the first reference signal received from the first antenna port.
Limitation 2: estimating one or more of the shared channel property or properties based at least on the first reference signal; and

Limitation 3: performing channel estimation based on the second reference signal,

Limitation 4: wherein the channel estimation based on the second reference signal is performed using at least the estimated one or more of the shared channel property or properties.


However, the ‘972 Patent does not explicitly disclose an indication received in Downlink Control Information.
Lei discloses an indication received in Downlink Control Information (different configurations can be notified to the UE through a broadcast message, see ¶ 66; moreover, the message is for controlling downlink carrier aggregation [i.e., downlink control information], see ¶¶ 43, 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘972 Patent as taught by Lei, since the modification, as suggested in ¶¶ 49, 59 of Lei, enables a wireless communication system to perform downlink aggregation of paired carriers and one unpaired carrier and implement beamforming by adopting an open loop method so that a transmitter can perform beamforming without a feedback from the receiver, thereby decreasing the control signaling overhead of the system and avoiding the loss of beamforming performance.
Regarding claims 39-44, 53, and 55-60, the ‘972 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘972 Patent
39
1
40
1
41
5
42
8 & 9
43
1
44
1
53
10
55
10
56
10
57
14
58
17 & 18
59
10
60
10


Regarding claim 45, the ‘972 Patent discloses as set forth below:
Claim 45 of the instant Application
Claim 1 of the ‘972 Patent
Preamble: A method in a network node, the method comprising: 
Preamble: A method for channel estimation in a wireless device, the method comprising: 
Limitation 1: obtaining an indication that a first antenna port and a second antenna port share one or more channel properties; 
Limitation 2: estimating one or more of the shared channel property or properties based at least on the first reference signal; and

Limitation 3: performing channel estimation based on the second reference signal,

Limitation 4: wherein the channel estimation based on the second reference signal is performed using at least the estimated one or more of the shared channel property or properties.


Limitation 2: transmitting, to a user equipment (UE), a first reference signal of a first type from the first antenna port; 
Limitation 1: determining a set of antenna ports, which share at least one channel property, wherein a first reference signal is conveyed over a first antenna port included in the set of antenna ports and a second reference signal is conveyed over a second antenna port included in the set of antenna ports;
Limitation 3: transmitting, to the UE, a second reference signal of a second type from the second antenna port; and
Limitation 1: determining a set of antenna ports, which share at least one channel property, wherein a first reference signal is conveyed over a first antenna port included in the set of antenna ports and a second reference signal is conveyed over a second antenna port included in the set of antenna ports;

Limitation 4: transmitting, to the UE, an indication in Downlink Control Information of the first and second antenna ports.



However, the ‘972 Patent does not explicitly disclose transmitting an indication in Downlink Control Information.
Lei discloses transmitting an indication in Downlink Control Information (different configurations can be notified to the UE through a broadcast message, see ¶ 66; moreover, the message is for controlling downlink carrier aggregation [i.e., downlink control information], see ¶¶ 43, 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘972 Patent as taught by Lei, since the modification, as suggested in ¶¶ 49, 59 of Lei, enables a wireless communication system to perform downlink aggregation of paired carriers and one unpaired carrier and implement beamforming by adopting an open loop method so that a transmitter can perform beamforming without a feedback from the receiver, thereby decreasing the control signaling overhead of the system and avoiding the loss of beamforming performance.
Regarding claims 47-52, the ‘972 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘972 Patent
47
1
48
1
49
5
50
8 & 9
51
1
52
1



Claims 38, 46, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of the ‘972 Patent in view of Lei, and further in view of Liu.
Regarding claims 38, 46, and 54, the ‘972 Patent discloses the first type of reference signal, and the second type of reference signal (see claim 1).
However, the ‘972 Patent and Lei do not explicitly disclose a channel state information reference signal (CSI-RS) or a cell-specific reference signal, and a demodulation reference signal (DM-RS).
Liu discloses a channel state information reference signal (CSI-RS) or a cell-specific reference signal (Cell-specific reference signals transmitted via downlink antenna port, see ¶ 59), and a demodulation reference signal (DM-RS) (UE-specific reference signals transmitted via downlink antenna port, see ¶ 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘972 Patent and Lei as taught by Liu, since the modification, as suggested in ¶¶ 12-13 of Liu, provides an improved scrambling sequence generator that is capable of generating reference signal such as DMRS from an initialization seed that provides time diversity as well as cell ID diversity, thereby improving channel estimation performance.

Claims 37, 39-45, 47-53, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,097,380 B2 (included in the IDS submitted on December 17, 2020, ‘380 Patent) in view of Lei
Regarding claim 37, the ‘380 Patent discloses as set forth below:
Claim 37 of the instant Application
Claim 1 of the ‘380 Patent
Preamble: A method in a user equipment (UE), the method comprising: 
Preamble: A method for channel estimation in a UE, the method comprising: 
Limitation 1: receiving a first reference signal of a first type from a first antenna port; 
Limitation 2: estimating one or more of the shared channel property or properties based at least on a first reference signal received from a first antenna port included in the set; and
Limitation 2: receiving a second reference signal of a second type from a second antenna port; and 
Limitation 3: performing channel estimation based on a second reference signal received from a second antenna port included in the set,  
Limitation 3: determining, based at least on an indication received in Downlink Control Information, that one or more channel properties of the second antenna port can be inferred from the first reference signal received from the first antenna port.
Limitation 1: receiving an indication of set of two or more antenna ports which share at least one channel property;

Limitation 4: wherein the channel estimation based on the second reference signal is performed using at least the estimated one or more of the shared channel property or properties.


However, the ‘380 Patent does not explicitly disclose an indication received in Downlink Control Information.
Lei discloses an indication received in Downlink Control Information (different configurations can be notified to the UE through a broadcast message, see ¶ 66; moreover, the message is for controlling downlink carrier aggregation [i.e., downlink control information], see ¶¶ 43, 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘380 Patent as taught by Lei, since the modification, as suggested in ¶¶ 49, 59 of Lei, enables a wireless communication system to perform downlink aggregation of paired carriers and one unpaired carrier and implement beamforming by adopting an open loop method so that a transmitter can perform beamforming without a feedback from the receiver, thereby decreasing the control signaling overhead of the system and avoiding the loss of beamforming performance.
Regarding claims 39-44, 53, and 55-60, the ‘380 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘380 Patent
39
1
40
1
41
5
42
7
43
1
44
1
53
8
55
8
56
8
57
12
58
14
59
8
60
8


Regarding claim 45, the ‘380 Patent discloses as set forth below:
Claim 45 of the instant Application
Claim 1 of the ‘380 Patent
Preamble: A method in a network node, the method comprising: 
Preamble: A method for channel estimation in a UE, the method comprising: 
Limitation 1: obtaining an indication that a first antenna port and a second antenna port share one or more channel properties; 
Limitation 1: receiving an indication of set of two or more antenna ports which share at least one channel property;
Limitation 2: transmitting, to a user equipment (UE), a first reference signal of a first type from the first antenna port; 
Limitation 2: estimating one or more of the shared channel property or properties based at least on a first reference signal received from a first antenna port included in the set; and

Limitation 3: transmitting, to the UE, a second reference signal of a second type from the second antenna port; and
Limitation 3: performing channel estimation based on a second reference signal received from a second antenna port included in the set,  
Limitation 4: transmitting, to the UE, an indication in Downlink Control Information of the first and second antenna ports.


Limitation 4: wherein the channel estimation based on the second reference signal is performed using at least the estimated one or more of the shared channel property or properties.


However, the ‘380 Patent does not explicitly disclose transmitting an indication in Downlink Control Information.
Lei discloses transmitting an indication in Downlink Control Information (different configurations can be notified to the UE through a broadcast message, see ¶ 66; moreover, the message is for controlling downlink carrier aggregation [i.e., downlink control information], see ¶¶ 43, 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘380 Patent as taught by Lei, since the modification, as suggested in ¶¶ 49, 59 of Lei, enables a wireless communication system to perform downlink aggregation of paired carriers and one unpaired carrier and implement beamforming by adopting an open loop method so that a transmitter can perform beamforming without a feedback from the receiver, thereby decreasing the control signaling overhead of the system and avoiding the loss of beamforming performance.
Regarding claims 47-52, the ‘380 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘380 Patent
47
1
48
1
49
5
50
7
51
1
52
1



Claims 38, 46, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of the ‘380 Patent in view of Lei, and further in view of Liu.
Regarding claims 38, 46, and 54, the ‘380 Patent discloses the first type of reference signal, and the second type of reference signal (see claim 1).
However, the ‘380 Patent and Lei do not explicitly disclose a channel state information reference signal (CSI-RS) or a cell-specific reference signal, and a demodulation reference signal (DM-RS).
Liu discloses a channel state information reference signal (CSI-RS) or a cell-specific reference signal (Cell-specific reference signals transmitted via downlink antenna port, see ¶ 59), and a demodulation reference signal (DM-RS) (UE-specific reference signals transmitted via downlink antenna port, see ¶ 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘380 Patent and Lei as taught by Liu, since the modification, as suggested in ¶¶ 12-13 of Liu, provides an improved scrambling sequence generator that is capable of generating reference signal such as DMRS from an initialization seed that provides time diversity as well as cell ID diversity, thereby improving channel estimation performance.

Claims 37, 39-45, 47-53, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,904,041 B2 (‘041 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘041 Patent.
Regarding claim 37, the ‘041 Patent discloses as set forth below:
Claim 37 of the instant Application
Claims 1 & 4 of the ‘041 Patent
Preamble: A method in a user equipment (UE), the method comprising: 
A method in a network node, the method comprising: 
Limitation 1: receiving a first reference signal of a first type from a first antenna port; 
Limitation 2: transmitting signals corresponding to at least two of the antenna ports or reference signal ports in the set; and 
Limitation 2: receiving a second reference signal of a second type from a second antenna port; and 
Limitation 2: transmitting signals corresponding to at least two of the antenna ports or reference signal ports in the set; and
Limitation 3: determining, based at least on an indication received in Downlink Control Information, that one or more channel properties of the second antenna port can be inferred from the first reference signal received from the first antenna port.
Limitation 1: obtaining an indication that a set of antenna ports or reference signal ports share at least one channel property; 

Limitation 3: transmitting an indication of the set of antenna ports or reference signal ports to at least one wireless device served by the network node.

Limitation 4 (claim 4): wherein the indication is transmitted in an RRC message or in Downlink Control Information.


In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 37 of the instant Application merely broadens the scope of claims 1 and 4 of the ‘041 Patent by eliminating the italicized portion of the limitations 1 and 4.
Regarding claims 39-44, 53, and 55-60, the ‘041 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘041 Patent
39
1
40
1
41
11
42
12
43
1
44
5
53
1 & 4
55
1
56
1
57
11
58
12
59
1
60
5




Regarding claim 45, the ‘041 Patent discloses as set forth below:
Claim 45 of the instant Application
Claims 1 & 4 of the ‘041 Patent
Preamble: A method in a network node, the method comprising: 
A method in a network node, the method comprising: 
Limitation 1: obtaining an indication that a first antenna port and a second antenna port share one or more channel properties; 
Limitation 1: obtaining an indication that a set of antenna ports or reference signal ports share at least one channel property; 

Limitation 2: transmitting, to a user equipment (UE), a first reference signal of a first type from the first antenna port; 
Limitation 2: transmitting signals corresponding to at least two of the antenna ports or reference signal ports in the set; and

Limitation 3: transmitting, to the UE, a second reference signal of a second type from the second antenna port; and
Limitation 2: transmitting signals corresponding to at least two of the antenna ports or reference signal ports in the set; and
Limitation 4: transmitting, to the UE, an indication in Downlink Control Information of the first and second antenna ports.
Limitation 3: transmitting an indication of the set of antenna ports or reference signal ports to at least one wireless device served by the network node.

Limitation 4 (claim 4): wherein the indication is transmitted in an RRC message or in Downlink Control Information.


In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 45 of the instant Application merely broadens the scope of claims 1 and 4 of the ‘041 Patent by eliminating the italicized portion of the limitations 3 and 4.
Regarding claims 47-52, the ‘041 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘041 Patent
47
1
48
1
49
11
50
12
51
1
52
5



Claims 38, 46, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of the ‘041 Patent in view of Liu.
Regarding claims 38, 46, and 54, the ‘041 Patent discloses the first type of reference signal, and the second type of reference signal (see claim 1).
However, the ‘041 Patent does not explicitly disclose a channel state information reference signal (CSI-RS) or a cell-specific reference signal, and a demodulation reference signal (DM-RS).
Liu discloses a channel state information reference signal (CSI-RS) or a cell-specific reference signal (Cell-specific reference signals transmitted via downlink antenna port, see ¶ 59), and a demodulation reference signal (DM-RS) (UE-specific reference signals transmitted via downlink antenna port, see ¶ 59).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ‘041 Patent as taught by Liu, since the modification, as suggested in ¶¶ 12-13 of Liu, provides an improved scrambling sequence generator that is capable of generating reference signal such as DMRS from an initialization seed that provides time diversity as well as cell ID diversity, thereby improving channel estimation performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474